Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2.	The amendment filed on 06/24/2022 is acknowledged and entered. 
3. 	Claims 2-3, 10, 12-13 and 20, are cancelled.
4.	Therefore, claims 1, 4-9, 11, 14-19 and 21 are allowed.

Examiner’s Response to Amendment/Remarks
5.	The Applicant’s amendment and argument to the claims as filed on 06/24/2022 are persuasive, therefore the claims have overcome the 112 rejections as indicated in the Non-Final office action mailed on 01/24/2022. The claims, 1 and 11 now complies with the written description requirement and the argument/amendment on the 103 rejection are also persuasive and therefore the claims overcome the 103 rejection. Therefore, the claims as filed on 06/24/2022 are hereby allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	The instant claims are directed to a cryptographically signed sweeping transaction. This is taught by the combination of Skala et al. (US 10354325 B1) in view of Fletcher et al. (US 20200074450 A1). Additionally, Skala teaches determining multiple private account keys of the plurality of private account keys by at least  requesting and receiving one or more of the plurality of private account keys from one or more respective vault systems, at least one of the multiple private account keys being derived from a master private key (col 17 lines 28-59, col 35 lines 23-53), generating, a sweeping transaction indicating a transfer of all funds from multiple input transaction addresses in a customer wallet to a new transaction address (col 17 lines 28-59, col 19 line4-col 20 line 5), and Fletcher teaches transmitting the signed sweeping transaction to a node that implements a distributed ledger and records the signed sweeping transaction on the distributed ledger (¶¶ [0003], [0039]).
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: deriving a respective private transaction key from each of the multiple private account keys, cryptographically signing the sweeping transaction using the respective private transaction keys to generate a signed sweeping transaction at least in part by encrypting the sweeping transaction using the respective private transaction keys.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /STEVEN S KIM/Primary Examiner, Art Unit 3685